Citation Nr: 1816013	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  00-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for memory loss/cognitive impairment, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

2.  Entitlement to serviced connection for headaches, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.  

4.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness or a symptom of a medically unexplained chronic multisymptom illness.

5.  Entitlement to service connection for involuntary movements of the hands and feet, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

6.  Entitlement to service connection for chronic urinary disability, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for a chronic gastrointestinal disability, to include GERD and pancreatitis, and to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A. Budd, Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990, and from September 1990 to May 1991.  He served in the Southwest Asia Theater of Operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 1994 (memory loss, headaches), July 1995 (gastrointestinal), and March 1999 (skin, fatigue, involuntary movements, urinary complaints) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in December 2004.  A transcript of that hearing is of record.  

The Board denied these matters in a December 2006 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2008, the Court vacated the Board's December 2006 decision as to the issues, and remanded the case to the Board for additional development consistent with a Joint Motion for a Remand (JMR).  In March 2012, the Board issued a decision denying the claims for entitlement to service connection for memory loss, gastrointestinal complaints, a skin disability, fatigue, and urinary tract infections.  The issues of entitlement of service connection for headaches and involuntary movement of the hands and feet were remanded for evidentiary development.  In November 2012, the Board vacated its March 2012 decision based upon a finding that there existed a pending motion for extension of time to submit additional evidence, filed by the Veteran's representative.  In order to preserve due process, the Board vacated its March 2012 decision, and remanded the claims for additional development.  The matters were again remanded in August 2015.



FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran has memory loss that is at least as likely as not a manifestation of an undiagnosed illness or chronic multisymptom illness due to his Persian Gulf service.

3.  The Veteran's headaches are at least as likely as not a manifestation of an undiagnosed illness or chronic multisymptom illness due to his Persian Gulf service.

4.  The Veteran's skin complaints are at least as likely as not a manifestation of an undiagnosed illness or chronic multisymptom illness due to his Persian Gulf service.

5.  The Veteran's fatigue is at least as likely as not a manifestation of an undiagnosed illness or chronic multisymptom illness due to his Persian Gulf service.

6.  The Veteran's involuntary movements of the hands and feet are at least as likely as not a manifestation of an undiagnosed illness or chronic multisymptom illness due to his Persian Gulf service.

7.  The Veteran's urinary symptoms are at least as likely as not a manifestation of an undiagnosed illness or chronic multisymptom illness due to his Persian Gulf service.

8.  The Veteran's GERD and pancreatitis are not an undiagnosed illness or medically unexplained chronic multisymtpom illness, and the most probative evidence of record does not support a finding of a credible in-service event that might otherwise cause the disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for an undiagnosed illness manifested by memory loss have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for an undiagnosed illness manifested by headaches have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for an undiagnosed illness manifested by skin complaints have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for an undiagnosed illness manifested by fatigue have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for an undiagnosed illness manifested by involuntary movements of the hands and feet have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for an undiagnosed illness manifested by urinary symptoms have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

8.  The criteria for service connection for GERD or pancreatitis, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  The Veteran's representative argues that the examinations are not adequate because they provide opinions regarding each of the claims independently rather than one opinion addressing the symptoms together.  The Board finds that although the opinions address each claim independently, the August 2016 examination considered the entire record, meaning that the examiner considered the symptoms in connection with each other.  Therefore, the Board finds that the August 2016 examination is adequate as to adjudication of the claim for service connection for GERD and pancreatitis.  VA is granting the other claims in full, meaning that, any error committed with respect to either the duty to notify or the duty to assist regarding those claims is harmless and will not be further discussed.   

The Veteran contends that all of his symptoms are manifestations of an undiagnosed illness or chronic multisymptom illness.

To prevail on a direct incurrence service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1).  The Persian Gulf War is defined as beginning on August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).
  
"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317 (a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss, and (13) menstrual disorders. 38 C.F.R. 
§ 3.317 (b).  A "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(A).  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.

The Veteran's DD214 indicates service in Southwest Asia from November 1990 to April 1991.  This is qualifying service in the Southwest Asia Theater of operations.

Cognitive Impairment/Memory Loss

The first question before the Board is whether the Veteran's complaints of cognitive impairment manifested by memory loss are objective indications of an undiagnosed illness or medically unexplained chronic multisymptom illness.  The Board has determined that, allowing the Veteran the benefit of the doubt, the evidence of record is at least in equipoise regarding whether the Veteran has memory loss that is a manifestation of an undiagnosed illness meeting the criteria of 38 C.F.R. § 3.317.  

In May 1994, the Veteran sought treatment for several complaints, including memory problems.  Although there are several examinations that did not find cognitive or memory impairment, a January 2016 examination diagnosed the Veteran with mild cognitive impairment, which had improved with medication.  The examiner concluded that this impairment was less likely as not caused by or incurred during the Veteran's time in the military based upon the Veteran's history.  A May 2016 examination described the Veteran's cognitive impairment as having an unclear exact etiology, which may relate to history of head trauma, untreated sleep apnea, marijuana use, and medications.  The examiner concluded that it was less likely than not caused by service due to multiple etiologies contributing, and the improvement over the years with reduction of mental health medication.  This examiner opined that based upon the timing and the medical history, the cognitive issues do not represent a cluster of symptoms related to the Gulf War.  An August 2016 examination report found that the Veteran's complaints of memory decline are likely multifactorial and due to both psychiatric and medical issues, noting that the onset of attention and memory complaints was during a time frame when he was experiencing increasing psychiatric symptoms, and also pointing to untreated sleep apnea as potentially having an impact on cognitive functioning.  

A July 2016 examination opined that it is less likely as not that the Veterans' claimed symptoms of headaches and memory loss represent a diagnosable but medically unexplained chronic multi-symptom of illness of unknown etiology, but that it is at least as likely as not that these symptoms represent a cluster of signs or symptoms typically seen in Gulf War Veterans.  The examiner then concluded that the Veteran's condition is consistent with a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology. 

Although the July 2016 examination is phrased in a contradictory and confusing matter, the ultimate conclusion finds the Veteran's symptoms of memory loss (as well as headaches, which will be discussed later in this decision) are consistent with a medically unexplained chronic multisymptom illness of unknown etiology.  38 C.F.R. § 3.317 lays out presumptive service connection for a medically unexplained chronic multisymptom illness.  As the record contains at least one competent medical opinion finding the memory loss as a symptom of a medically unexplained multisymptom illness, the Board finds that, allowing the Veteran the benefit of the doubt, the evidence is at least in equipoise as to whether the Veteran's cognitive impairment manifested by memory loss is a symptom of a medically unexplained multisymptom illness.  The Board recognizes that the presumption applies to disabilities that became manifest either during service in Southwest Asia or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317.  In this case, the fact that the Veteran also suffers from non-service-connected schizophrenia makes it particularly difficult to determine whether his cognitive impairment alone meets the 10-percent level.  However, the Veteran's cognitive impairment has been described as mild, and mild symptoms are compensable according the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Therefore, the Board finds that the requirement of symptoms manifesting to a degree of 10 percent or more have been met.  

Based on the above, service connection for cognitive impairment manifested by memory loss, due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness, is granted.  


Headaches

The Board has determined that, allowing the Veteran the benefit of the doubt, his headaches are a symptom of a medically unexplained chronic multisymptom illness.  

The first medical record of a complaint of headaches was in December 1993, and was accompanied by complaints of confusion and chronic fatigue.  A February 2011 examination found the Veteran's headaches "are least likely related to his being in service," but went on to later state in a March 2011 addendum that the headaches are not related to service because they were present before service.  This examination opinion is inadequate.  The Veteran's September 1989 entrance examination does not have a notation of any headache disorder, meaning that the presumption of soundness attaches, and clear and unmistakable evidence is required to find that the headaches were present prior to service.  38 C.F.R. § 3.304(b).  Such evidence has not been identified, nor is the possibility of aggravation in service discussed.  An October 2013 examination found that the Veteran's headaches are less likely as not caused by or the result of a diagnosed or an undiagnosed illness or other medically unexplained chronic multisymptom illness or the result of Gulf War service because they are diagnosed as chronic episodic headaches.  In May 2016, the Veteran had not had a headache in years, and an examiner found that they are less likely than not related to head trauma in service as the headaches started years afterwards, and based on the timing, they and the other disabilities discussed in the May 2016 examination do not represent a cluster of symptoms related to the Gulf War.  An August 2016 examination found that the Veteran's headaches were tension headaches less likely than not caused by Southwest Asia exposure because it is a disease with a clear and specific etiology triggered by stress.

As noted above, the July 2016 examination found that it is less likely as not that the Veteran's claimed symptoms of headaches and memory loss represent a diagnosable but medically unexplained chronic multi-symptom of illness of unknown etiology, but that it is at least as likely as not that these symptoms represent a cluster of signs or symptoms typically seen in Gulf War Veterans.  The examiner then concluded that the Veteran's condition is consistent with a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  As with the memory loss issue, the Board finds that although the opinion is phrased in a confusing manner, resolving doubt in favor of the Veteran, there is a competent medical opinion that the headaches are a symptom of a medically unexplained chronic multisymptom illness of unknown etiology. 

With regard to whether these headaches meet the requirement of becoming manifest to a degree of 10 percent or more not later than December 31, 2021, the Board notes that the severity of the Veteran's headaches has fluctuated significantly over the lengthy course of this appeal, and that the medical record does not indicate whether characteristic prostrating attacks occurred during the more severe headaches, as is required for a 10 percent rating under 38 C.F.R. § 4.124a, DC 8100.  However, an April 2007 emergency room treatment note describes the Veteran's headache as the feeling "like he was shot," and the worst headache of his life.  For these limited purposes, the Board will allow the Veteran the benefit of the doubt and assume that a headache that required a visit to the emergency room also required the Veteran to lie down, and thus was a manifestation to the degree of 10 percent or more.  

Based on the above, service connection for headache due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness is granted.  

Skin Symptoms

Allowing the Veteran the benefit of the doubt, the Veteran's skin symptoms are also a symptom of a medically unexplained chronic multisymptom illness.  

The Veteran's skin symptoms were first noted in December 1993 as a blister in the genital area, as well as a lesion/bump and a rash on his leg.  An October 1996 treatment note also found a rash.  A March 2011 examination noted a history of rash in the ankles and groin that cleared up with treatment, and a rash over the groin and left foot about nine years previously, but no rash for two years at the time of the examination.  The March 2011 examination did not provide an etiological opinion.

The July 2017 examination found that it is at least as likely as not that the Veteran's claimed symptoms of skin rash is a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, and that it is at least as likely as not that the Veteran's reported symptoms represented a cluster of signs or symptoms typically seen in Gulf War veterans.  An August 2016 examination provided a negative opinion, stating that the Veteran had acne with an onset prior to service, and tinea corporis that was a disease with a clear and specific etiology and thus less likely than not caused by Southwest Asia exposure.  Acne was not noted on the Veteran's entrance examination, and the August 2016 examiner did not identify clear and unmistakable evidence of the acne pre-existing service as required by 38 C.F.R. § 3.304(b), or discuss aggravation, rendering the opinion inadequate.  The July 2017 examination is thus of greater probative value, and the Board accepts the July 2017 findings that the Veteran's skin rash is part of a medically unexplained chronic multisymptom illness of unknown etiology.  The Board also allows the Veteran the benefit of the doubt and finds that rashes affecting the ankles and groin, as described in the March 2011 examination, affect at least 5 percent of the entire body, as is required for a 10 percent rating under 38 C.F.R. § 4.118, DC 7806.  

The Board has determined that, allowing the Veteran the benefit of the doubt, his skin symptoms are presumed to be a symptom of a medically unexplained chronic multisymptom illness.  

Fatigue

The first record of the Veteran's complaint of chronic fatigue is from December 1993.  Lethargy is also noted in May 1994 among other symptoms, including chronic headaches, memory problems, and abdominal pain.  

An October 2011 addendum to a March 2011 examination found that the Veteran's fatigue was related to medications and mild sleep apnea, and did not meet the criteria for chronic fatigue syndrome.  This examination did not consider the fact that the Veteran's complaint of fatigue dates back to 1993, at which point his prescribed medications were different than the medications prescribed in 2011.  An August 2016 examination found no diagnosis of chronic fatigue syndrome.

The July 2016 examination also noted that there was no diagnosis of chronic fatigue syndrome, but the examiner did find that it is as likely as not that the Veteran's fatigue is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.  The examiner went on to state that it is at least as likely as not that the Veteran's reported symptoms represent a cluster of signs or symptoms typically seen in Gulf War Veterans, and that the Veteran's condition is consistent with an undiagnosed illness, a diagnosable but medical unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.  The Board recognizes that chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317.  However, considering the fact that the examiner specifically indicated that the Veteran's symptoms represent signs or symptoms typically seen in Gulf War Veterans, the Board will resolve doubt in favor of the Veteran and find that the examiner did not intend the reference to the possibility of a diagnosable chronic multisymptom illness with a partially explained etiology as a negative opinion.  Therefore, resolving doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's fatigue is a symptom of an undiagnosed illness or a medically unexplained chronic multisymptom illness of unknown etiology.  As symptoms controlled by continuous medication are assigned a compensable rating under 38 C.F.R. § 4.88b, DC 6354, the Board finds that the Veteran's disability manifested to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317.


Involuntary Movement of the Hands and Feet

The Board finds that involuntary movement of the hands and feet are at least as likely as not also a symptom of an undiagnosed illness or chronic multisymptom illness.  In November 1996, the Veteran sought treatment for episodic involuntary hand and foot movements.  The physicians performed testing to differentiate assorted disabilities causing these movements, but a clear diagnosis was not recorded.  A June 2016 treatment note indicated a diagnosis of restless leg syndrome, possibly due to medication effect, and resolved hand movements.  

An October 2013 examination found a diagnosis of restless leg syndrome, and found that it can be contributed to by lifestyle and body habits, and was less likely as not caused by or the result of a diagnosed or undiagnosed illness or other medically unexplained chronic multi-symptom illness or is a result of Gulf War service.  An addendum to the examination found that, given the paucity of description and resolution of the involuntary movements of the arms/hands, that the involuntary movements are less likely as not, less than 50 percent probability, due to undiagnosed or other illness incurred in service or from the Gulf War.  It is unclear to the Board why the resolution of the involuntary movements of the hands supports a finding that the symptom was not related to an undiagnosed or other illness related to the Gulf War.  This lack of clarity limits the probative value of the opinion.

A January 2016 examination found that the left leg involuntary rocking is less likely as not caused by military service given the timing of onset and description,  specifically the infrequency of the occurrences of involuntary movement, indicated that it was possibly due to medication effect, and did not provide an opinion regarding hand movements because they had resolved.  A May 2016 examination found it was less likely as not due to military service or a cluster of symptoms related to the Gulf War given the timing of the onset, but found that the etiology was unclear.  The August 2016 examination provided a negative opinion because restless leg syndrome is a disease with a clear and specific etiology, and attributed it to central nervous system motor involvement with risk factors of hyperglycemia, B6 deficiency, peripheral neuropathy, and alcohol use.  The examiner did not discuss the involuntary hand movements.

The July 2016 examination found that it less likely as not that the involuntary movements of the hands and feet represent a medically unexplained chronic multisymptom illness, but that it is at least as likely as not that these symptoms represent a cluster of signs or symptoms typically seen in Gulf War Veterans, and that the Veteran's condition is consistent with a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  The Board will resolve doubt in favor of the Veteran and find that the evidence is at least in equipoise that the Veteran's involuntary movements of the hands and feet are a symptom of a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  The Board notes that record does not contain sufficient evidence to determine whether the Veteran's involuntary movements of the feet and hands have met the level of moderate severity, which results in a 10-percent rating under 38 C.F.R. § 4.124a, DC 8103, relating to convulsive tics.  However, the Board will consider these symptoms in connection with the other symptoms discussed in this decision.  For these limited purposes, the Board will consider that the Veteran's symptoms did manifest to a 10-percent level and meets the presumptive requirements under 38 C.F.R. § 3.317.  Therefore, the Board will grant the Veteran's claim of entitlement to service connection for involuntary movements of the hands and feet, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

Urinary Symptoms

The Board finds that the evidence is at least in equipoise as to whether the Veteran's urinary symptoms are related to an undiagnosed illness or chronic multisymptom illness.  In March 1995, the Veteran was assessed as having a resolved urinary tract infection (UTI).  In May 1999, he complained of burning with urination, and he stated that he felt this was the same as the condition he was treated for in 1995.  The Veteran sought treatment for burning upon urination again in July 2001 and July 2006.  In May 2009, he sought treatment for difficulty urinating for three weeks.  

A March 2011 VA examination noted that the Veteran has had difficulty passing urine at times for the last 17 years.  The examiner concluded that urinary frequency was a side effect of the medication Haloperidol, but did not discuss difficulty passing urine or the burning sensation the Veteran had reported in his treatment records.  An August 2016 examination found that the past urinary symptoms were the result of an STD that has resolved, and found that the Veteran did not have a diagnosis of any chronic condition.  This opinion does not discuss the reoccurring symptoms in 1995, 1999, 2001, 2006, and 2009.

The July 2016 examination opined that it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed urinary symptoms are a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, and that it is at least as likely as not that the Veteran's reported symptoms represent a cluster of signs or symptoms typically seen in Gulf War Veterans.  The Board finds that the July 2016 examination has at least as much probative value as the negative examinations in March 2011 and August 2016 that do not discuss all of the Veteran's symptoms or the entire history.  Therefore, the Board finds that the Veteran's urinary symptoms are related to a medically unexplained chronic multisymptom illness.  Urinary tract infections requiring intermittent intensive management meet the criteria for a 10-percent rating under 38 C.F.R. § 4.115a.  Allowing the Veteran the benefit of the doubt, the Board finds that the multiple instances of documented medical treatment meet the criteria for intermittent intensive management for these purposes, and will grant presumptive service connection for a medically unexplained chronic multisymptom illness productive of urinary symptoms.

GERD and Pancreatitis

The last question before the Board is whether the Veteran's gastrointestinal symptoms are related to an undiagnosed illness or chronic multisymptom illnesses.  The Board finds that the preponderance of the evidence is against such a finding.

In April 1994, the Veteran reported several symptoms including a history of two episodes of abdominal complaint.  In March 1997, he was diagnosed with gastroesophageal reflux (GERD).  His medical record continued to reflect treatment for gastroesophageal reflux disease (GERD), and in January 2014 he was also diagnosed with probable pancreatic pseudocysts.  An April 2015 treatment note found a history of pancreatitis, which was attributed to alcohol use.  An October 2016 treatment note found the previous cystic pancreatic mass was completely resolved, and that the cystic mass was probably due to resolving pseudocyst from previous pancreatitis.  

A March 2011 VA examination found that GERD is a common, known medical condition, and that the Veteran does not have symptoms of irritable bowel syndrome.  An August 2016 examination diagnosed GERD and opined that it is less likely than not caused by or related to Southwest Asia exposure because GERD is a disease with a clear and specific etiology of impaired relaxation of the lower esophageal sphincter muscles.  The examiner found that the Veteran's recurrent pancreatitis is less likely than not caused by or related to Southwest Asia exposure because it is also a disease with a clear and specific etiology, and it is likely multifactorial, due to hyperglycemia and alcohol use.  The July 2016 examination, which attributed a number of symptoms to a medically unexplained chronic multisymptom illness, did not include the Veteran's gastrointestinal complaints.  The record thus does not support a finding that the Veteran's GERD and pancreatitis are an undiagnosed illness or a medically unexplained chronic multisymptom illness due to service in Southwest Asia.  As to the assertion by the Veteran's representative that the Veteran's complaints should be considered in connection with the other symptoms of record rather than individually, the Board reiterates that the August 2016 examiner reviewed the entire claims file, including the records of GERD and pancreatitis.  The record does not support remanding this lengthy claim yet again to obtain another examination when there are clear diagnoses associated with the Veteran's symptoms.  The preponderance of the evidence is against a finding that the Veteran's GERD and pancreatitis are symptoms of an undiagnosed illnesses or medically unexplained chronic multisymptom illnesses.  On the contrary, they are established diagnoses.  

As presumptive service connection is not available, the Board must consider nonpresumptive direct incurrence service connection.  The August 2016 examination provided a negative opinion regarding the connection between GERD and pancreatitis with general Southwest Asia exposure, noting a specific etiology for the disabilities, and there is no competent medical evidence finding that GERD and/or pancreatitis are/is attributed to environmental exposures in Southwest Asia.  The Veteran also contends in a July 1996 letter that his gastrointestinal symptoms are related to taking a "NAP" pill while stationed in Saudi Arabia, which caused him to become ill with vomiting.  The Veteran's service treatment records (STRs) do not contain reports of vomiting, and the Veteran denied any stomach problems in his demobilization examination.  The Veteran also denied stomach or belly pain and nausea in an April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation.  The Board finds the multiple statements in the STRs in the early 1990s to be more credible on this issue.  The record does not support a finding of vomiting after taking pills in service.  It is not necessary to obtain a new medical opinion addressing a reported in-service event when the assertion has not been shown to be credible.  Therefore, the preponderance of evidence is against the claim, and it must be denied.


ORDER

Entitlement to service connection for cognitive impairment manifested by memory loss, as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness, is granted.

Entitlement to serviced connection for headaches, as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness, is granted.

Entitlement to service connection for skin disability, as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness, is granted.  

Entitlement to service connection for fatigue, as due to an undiagnosed illness or a symptom of a medically unexplained chronic multisymptom illness, is granted.

Entitlement to service connection for involuntary movements of the hands and feet, as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness, is granted.

Entitlement to service connection for urinary symptoms, as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness, is granted.

Entitlement to service connection for a disability productive of gastrointestinal complaints, to include GERD and pancreatitis, and to include as due to an undiagnosed illness or a symptom of a medically unexplained chronic multisymptom illness, is denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


